MEMORANDUM **
A. Lewis Chandler appeals pro se from the district court’s order dismissing his appeal from the bankruptcy court’s judgment avoiding as fraudulent a transfer of property from the debtor to Chandler, and from the district court’s order denying Chandler’s motion for reconsideration. To the extent we have jurisdiction, it is pursuant to 28 U.S.C. § 158(d). We dismiss this appeal as moot.
*177This appeal is moot because the property has been sold and Chandler has already received the monetary relief to which he is entitled, and thus we cannot grant effective relief. See Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media Telecomm. Sys.), 152 F.3d 1178, 1179-80 (9th Cir.1998) (affirming district court’s dismissal of appeal on constitutional mootness grounds where property at issue was sold and court could not grant effective relief).
Contrary to Chandler’s contention, vaca-tur of the bankruptcy court’s judgment is not warranted under IRS v. Pattullo (In re Pattullo), 271 F.3d 898 (9th Cir.2001). See id. at 902 (stating that vacatur is appropriate when the prevailing party below causes mootness on appeal).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.